EXHIBIT 21.1 OIL STATES INTERNATIONAL, INC. SUBSIDIARIES SUBSIDIARY STATE/COUNTRY Acute Technological Services, Inc. Texas Capstar Holding, L.L.C. Delaware Montgomery Machine Company, Inc. Texas Oil States Energy Services (Canada) Inc. Alberta, Canada Oil States Energy Services Holding, Inc. Delaware Oil States Energy Services L.L.C. Delaware Oil States Industries, Inc. Delaware Oil States Industries (Asia) Pte Ltd. Singapore Oil States Industries Asia Holdco B.V. Netherlands Oil States Industries 1 B.V. Netherlands Oil States Industries Netherlands, C.V. Netherlands Oil States Industries Singapore Holdco B.V. Netherlands Oil States Industries UK2 Limited United Kingdom Oil States Industries US, Inc. Delaware Oil States Industries (UK) Limited United Kingdom Oil States Management, Inc. Delaware Oil States Industries (Thailand) Ltd. Thailand Oil States Skagit SMATCO L.L.C. Delaware OSES International, LLC Delaware Tempress Technologies, Inc. Washington
